DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2016/0363814) in view of Park (U.S. 2014/0233212) and Chang et al. (U.S. 2016/0067948).

Regarding claim 1, Liu discloses a display device (1000, Fig. 10; page 5, para [0061]), comprising:
	a first chromatic light source (202, Fig. 3; page 2, para [0033]), configured to generate first chromatic light (such as blue light, Fig. 3; page 2, para [0033]);
	a dichroic reflection layer (203, Fig. 3; page 2, para [0031]), disposed on a light emergent side of the first chromatic light source (upper side of 202, Fig. 3), and configured to allow the first chromatic light (such as blue light, Fig. 3) to pass through (Figs. 2A and 3; page 2, para [0031]), wherein the dichroic reflection layer (203, Fig. 3) has a first surface (upper surface of 203, Fig. 3) facing away from the first chromatic light source (202, Fig. 3); and
	a quantum dot layer (201, Fig. 3; page 2, para [0031]).

Liu does not expressly disclose that the first surface (upper surface of 203, Fig. 3) of the dichroic reflection layer (203, Fig. 3) has a plurality of recessed portions and that the quantum dot layer (201, Fig. 3) comprises a plurality of quantum dot blocks, wherein the quantum dot blocks are disposed corresponding to the recessed portions, and where the quantum dot layer (201, Fig. 3) further comprises a plurality of blocking portions respectively located between the neighboring quantum dot blocks.  However, Park discloses a display device (Fig. 1; page 2, para [0031]), 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first surface (Liu: upper surface of 203, Fig. 3) of the dichroic reflection layer (Liu: 203, Fig. 3) of Liu to have the plurality of recessed portions (Park: 513, Fig. 5; page 4, para [0087]) of Park such that the quantum dot layer (Liu: 201, Fig. 3) is configured with a plurality of quantum dot blocks (Park: portions of quantum dot 521 in 513, Fig. 5; page 4, para [0070, 0087]) that are disposed corresponding to the recessed portions (Park: 513, Fig. 5) in order to obtain the benefits of providing the recessed patterns (Park: 513, Fig. 5) that improve linearity and dispersability of light emitted from the first chromatic light source (Liu: 202, Fig. 3) via the dichroic reflection layer (Liu: 203, Fig. 3) as taught by Park (Figs. 1-2 and 5; page 5, para [0102]), and to further configure the quantum dot layer (Liu: 201, Fig. 3) having the plurality of quantum dot blocks (Park: portions of quantum dot 521 in 513, Fig. 5) of Liu as modified by Park with the plurality of blocking portions (Chang: portions of 10 between adjacent portions 20 block the quantum dot material layer of 20 from mixing with adjacent quantum dot block portions 20, Fig. 1) of Chang respectively located between neighboring quantum dot blocks (Park: portions of quantum dot 521 in 513, Fig. 5; Chang: adjacent portions of 20, Fig. 1) in order to obtain the benefits of securely sealing the quantum dot layer (Liu: 201, Fig. 3; Park: 520, Fig. 5; Chang: layer of 20, Fig. 1) and preventing the quantum dot blocks (Park: portions of 521 in 513, Fig. 5; Chang: 20, Fig. 1) from mixing with adjacent quantum dot blocks as evidenced by Chang (Fig. 1; page 1, para [0011]).

Regarding claim 8, Liu as modified by Park and Chang discloses a display device with all the limitations above and further discloses wherein each recessed portion (Park: 513, Fig. 5) has a recessed bowl-shaped surface (Park: bowl-shaped surface of 525, Fig. 5; page 4, para [0086]), and the recessed bowl-shaped surface (Park: 525, Fig. 5) and the quantum dot layer (Liu: 201, Fig. 3; Park: 520, Fig. 5) collectively define a cavity (Park: such as cavity defined by 513/525 and 520 disposed in 513, Fig. 5).

Regarding claim 9, Liu as modified by Park and Chang discloses a display device with all the limitations above and further discloses wherein each recessed portion (Park: 513, Fig. 5) has a recessed bowl-shaped surface (Park: bowl-shaped surface of 525, Fig. 5; page 4, para [0086]), and the quantum dot block (Liu: portions of 521 in 513, Fig. 5; page 4, para [0070, 0087]) at least partially fills into the recessed portion (Park: 513, Fig. 5) and is in contact with the recessed bowl-shaped surface (Park: 525, Fig. 5).

Regarding claim 16, Liu as modified by Park and Chang discloses a display device with all the limitations above and further discloses wherein an emission spectrum peak of the first chromatic light (Liu: such as blue light, Fig. 3; page 2, para [0033]) is between 450 nm and 470 nm, such as 460 nm to 464 nm (Liu: Fig. 3; page 2, para [0034]).

Regarding claim 17, Liu as modified by Park and Chang discloses a display device with all the limitations above and further discloses wherein the dichroic reflection layer (Liu: 203, Fig. 3) at .

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 2 having all the combination of features including wherein the dichroic reflection layer comprises a plurality of protruding walls respectively located between the neighboring recessed portions, and the blocking portions are respectively disposed corresponding to the protruding walls.  Claim 4 is objected to as being dependent on claim 2.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that the cited prior art references of Liu (U.S. 2016/0363814) and Park et al. (U.S. 2014/0233212) do not disclose the added technical features of “wherein the quantum dot layer further comprises a plurality of blocking portions .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.